DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 are allowed. Claims 15 and 16 are cancelled.

Applicant’s arguments regarding objection to claims have been fully considered and are persuasive. The objection of 9/23/2021 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 9/23/2021 are overcome.

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance:
Nappi (WO 2014/102095) teaches a smoking article comprising a tobacco rod and filter (page 11, lines 3-6) comprising a flow restrictor disposed in a hollow tube of filter material (abstract) and an additional filter element located downstream of the hollow tube in the form of a plug (page 9, lines 14-26). The hollow tube has an inner diameter that is about 69% of the outer diameter (page 6, lines 1-11). However, Nappi teaches that the air is diverted through the filter material of the hollow tube (page 13, lines 1-7, figure 2), and it would therefore not have been obvious to make the tubular element have a substantially air impermeable inner surface.
Jordil (WO 2014/154887) teaches a filter for smoking article having a filter segment (figure 2, reference numeral 201) having an internal capsule embedded within the filter material (page 16, first 
Besso (WO 2015/101605) teaches a smoking article comprising a filter comprising a hollow tube having a flow restrictor within it that diverts smoke around an outer of the restrictor and the inner surface of the hollow tube (abstract). However, while Besso teaches that the flow restrictor itself is air impermeable (page 3, lines 26-31), Besso does not teach or suggest the inner surface of the hollow tube having a substantially air impermeable surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715